DETAILED ACTION
Claims 1-20 are pending. 
This action is in response to the amendment filed 8/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Response to Arguments
	Applicant’s arguments, filed 8/22/2022, with respect to claims 13-20 have been fully considered and are persuasive.  The rejections for claims 13-20 have been withdrawn. 
Applicant’s arguments, see pages filed 8/22/2022, with respect to the rejection(s) of claim(s) 13-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urquhart and Dougherty.

Applicant’s arguments with respect to the pending claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments necessitated the new grounds for rejection.

Claim Objections
Applicant’s arguments overcome the prior objections. 

Claim Rejections - 35 USC § 112
Applicant’s arguments overcome the prior rejections.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 13-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Urquhart (US 2114789). 
Regarding claim 13, Urquhart discloses a valve (see Fig. 16-18), comprising: a housing (40), the housing having a housing cavity (space within 40 surrounding 32) and at least two housing openings (in Fig. 16, the two openings at each left and right ends within the flanges), and the at least two housing openings communicating with the housing cavity; 
a valve body (32), the valve body being rotatably provided in the housing cavity of the housing, wherein the valve body comprises a valve body top portion (upper portion of 32 near upper seal portion 34), a valve body bottom portion (lower portion of 32 near lower seal portion 34) and a valve body sidewall (the external tapered wall of 32) that is configured to open or close at least one of the at least two housing openings, 
wherein a rotating shaft (42, see Fig. 16) is provided on the valve body top portion, the rotating shaft defining an axis X (the inherent centerline vertical axis through 42) therethrough, and wherein the valve body sidewall has an inner surface (in Fig. 17, the inner surface of the bore surrounding numeral 33) and an outer surface (the outer surface of 32) opposite the inner surface, the inner surface being configured to face the axis X; and 
a seal (34), the seal being provided on the valve body sidewall, wherein the seal is an annular seal (see Fig. 16) that extends outwardly (Fig. 18, 34 is showing as extending outwardly from the outer surface of 32) from the valve body sidewall relative to the axis X, wherein an uppermost point of the annular seal is disposed a first distance from the axis X and a lowermost point of the annular seal is disposed a second distance from the axis X, the first distance being different from the second distance (the distance from the centerline axis to the top upper seal portion is larger than the distance from the centerline axis to the bottom lower seal portion as shown in both Figs. 16 and 17) ,
wherein the valve body is configured to be rotated about the axis X, and wherein the inner surface of the valve body sidewall has a hemispherical surface (as shown in Fig.17, the bottom half of the inner surface, below numeral 33, is depicted as hemispherical).  

    PNG
    media_image1.png
    824
    831
    media_image1.png
    Greyscale

Regarding claim 14, Urquhart discloses the valve body sidewall has a substantially uniform thickness between the inner surface and the outer surface (as shown in Fig.17, the thickness of 32 is considered as being substantially uniform at the longitudinal horizontal centerline).  

Regarding claim 15, Urquhart discloses a distance between the inner surface of the valve body sidewall and the axis X varies between the valve body top portion and the valve body bottom portion (since the inner surface is curved a distance is shown as varying in this manner, as shown in Fig. 17).  

Regarding claim 16, Urquhart discloses a valve (see Fig. 16-18), comprising: a housing (40), the housing having a housing cavity (space within 40 surrounding 32) and at least two housing openings (in Fig. 16, the two openings at each left and right ends within the flanges), and the at least two housing openings communicating with the housing cavity; 
a valve body (32), the valve body being rotatably provided in the housing cavity of the housing about an axis X that is defined through the valve body, wherein the valve body comprises a valve body top portion (upper portion of 32 near upper seal portion 34), a valve body bottom portion (lower portion of 32 near lower seal portion 34) and a valve body sidewall (the external tapered wall of 32) that is configured to open or close at least one of the at least two housing openings; and 
a seal (34), the seal being provided on the valve body sidewall, wherein the seal is an annular seal (see Fig. 16)  that extends outwardly (Fig. 18, 34 is showing as extending outwardly from the outer surface of 32)  from the valve body sidewall relative to the axis X, 
wherein the valve body sidewall comprises an upper valve body sidewall (the horizontal top most part of 32) and a lower valve body sidewall (the bottom most horizontal part of 32) which are connected to each other at a middle (the horizontal centerline being the middle of 32) of the valve body sidewall, the middle being located centrally between the valve body bottom portion and the valve body top portion,
and wherein the valve body sidewall is asymmetrical about the middle (as shown in the Figure 17, the bottom half of 32 is smaller than the upper half of the valve 32 about the horizontal centerline and is therefore considered as being asymmetrical about the middle). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart ‘789 in view of Dougherty (US2655942).
Regarding claim 17, Urquhart discloses all of the features of the claimed invention including the valve body top portion includes a rotating shaft (42) and has a lower stem portion that is coaxial with the rotating shaft as shown in figures 16 and 17, although is silent that the lower stem portion is a shaft hole that is coaxial with the rotating shaft.  
Dougherty teaches the use of a shaft hole (the hole that pin 28 is mounted to, col. 3, lns. 56-59) that is coaxial with the rotating shaft.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a hole and pin as taught by Dougherty for bottom stem and hole in Urquhart, in order to permit slight tilting of the pivot pin longitudinally (Dougherty, col. 3, lns. 56-59) to accommodate for slight variations in the sealing interface, and, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. 
Regarding claim 18, Urquhart discloses the rotating shaft defines an axis X (the inherent centerline axis vertically through 32,42) therethrough and the upper valve body sidewall is curved radially about the axis X (as shown in Fig. 16 the surface of 32 is shown as being shaded in a curved representation and therefore considered as being curved, additionally like plug 26 in figure 14 is shown as being round, therefore the plug 32 having the same shape is curved on the sidewall).  
Regarding claim 19, Urquhart discloses the lower valve body sidewall is curved inwardly toward the axis X (as shown in Fig 16, the lower valve body is curved inward since the entire valve body is conical and rounded inwardly, additionally like plug 26 in figure 14 is shown as being round, therefore the plug 32 having the same shape is curved on the sidewall).  
Regarding claim 20, Urquhart discloses the seal (the surface of 14a protrudes from the body sidewalls) extends outwardly from the valve body sidewall relative to the axis X.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art discloses or renders as obvious, “wherein an outer surface of the upper valve body sidewall is a partial cylindrical surface, and an outer surface of the lower valve body sidewall is shaped to curve inwardly toward the axis in a direction from top to bottom, such that a distance between the axis and the lower valve body sidewall is smaller than a distance between the axis and the upper valve body sidewall” in combination with the rest of the limitations in claim 1.  
The references to Haenky (US 3552434) and Tsai (US 20090309056) disclose valves having curved surfaces but are not seen as providing the above limitations, nor could an appropriate obviousness rejection be set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Ohno discloses a similar valve see Fig. 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753